IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2658 Disciplinary Docket No 3
                                :
                Petitioner      :            No. 175 DB 2019 and File Nos. C3-19-733;
                                :            C3-19-750; C3-19-156; C3-19-787; C3-19-
           v.                   :            804; C3-20-27; C3-20-719
                                :
DAVID W. HARRIS, III,           :            Attorney Registration No. 75708
                                :
                 Respondent     :            (Lackawanna County)




                                        ORDER


PER CURIAM
      AND NOW, this 15th day of January, 2021, upon consideration of the Verified

Statement of Resignation, David W. Harris, III, is disbarred on consent from the Bar of

this Commonwealth, retroactive to November 8, 2019. See Pa.R.D.E. 215. Respondent

shall comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board, pursuant to Pa.R.D.E. 208(g).